Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims #1-17drawn to a processing method, classified in CPC H01L27/11582
II.	Claim #18- 36 drawn to an assembly classified in CPC H01L 27/1157
III.	Claim #37- 48 drawn to an assembly, classified in CPC H01L 21/8238

Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to a device and a process of manufacturing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group II can be practice for it's intended purpose without forming a pair of first openings to extend through the first stack, which is required by the claimed device by the Group I claim language. Also, the invention as claimed in Group I can be practiced for it's intended purpose without regions of the cell-material-pillars, the cell-material-pillars being a first pillar and a second pillar, as required by the invention of the Group II claim language. Furthermore, 

Inventions Group I and Group III are directed to a device and a process of manufacturing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group III can be practice for it's intended purpose without forming a pair of first openings to extend through the first stack, which is required by the claimed device by the Group I claim language. Also, the invention as claimed in Group I can be practiced for it's intended purpose without a possessing a second deck over the first deck, as required by the invention of the Group III claim language. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Group II and Group III are directed to related distinct integrated assemblies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group II can be practiced for intended purpose without a second deck over the first deck as Group III. Also, the claimed invention of Group III can be practiced for it’s intended purpose without requiring a pair of cell-material -pillars, as required by the invention claimed by Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


This application contains claims directed to the following patentably distinct species;
Species within Group I; #1a, b & c; paragraph 0042, item #42, figure #9
Species within Group II; #2a&b; paragraph 0037, 0042, item #42, figure #9
Species within Group II; #3, paragraph 0048-0049, figure 12 item #42.
Species within Group II; #3(d), paragraph 0037, figure 7 item #30.
Species within Group II; #4, paragraph 0084, figure 18 item #96.
Species within Group III; #5, paragraph 0084, fig. #18, item 92 item #96.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Group I has the following species:
The species are independent or distinct because;
Species #1a has first section where the applicant has chosen the first plug material to either be a metal or various metal combinations (Claim #6-9).
 Furthermore, species #1b, where applicant states in specification that “in some embodiments”, the first plug material can comprise a semiconductor material (claim #10 and 11). In the event that Group I is chosen, the Group application contains claims directed to the following patentably distinct species”.

Species #1c has chosen the first plug to be silicon which is a different species from choosing the first plug to be a metal, metal combination or a semiconductor (claims #12-14). Considering pure crystalline silicon as an insulator because it has a such covalent bonds that very tight and no free electrons available for conduction bands, it differs from the choice of metal and semiconductor materials. Furthermore, species #1c consist of subspecies 1c2 comprising a silicon conductively doped (figure #17, claim #13) (paragraph 0075) and a subspecies 1c3 comprising a silicon not conductively doped (paragraph 0037) (claim 14). Therefore if Group I is chosen, and species 1c is selected, a choice between species 1c2 and 1c3, must be selected. 

The Examiner notes that if Group I is chosen for Examination, the Applicant must choose between Species #1a, 1b or 1c for examination.

Group II has the following species:
Species #2a shows a doped silicate glass (claim #22) and species 2b shows an aluminum oxide and metal oxide (claim #23); which represents a non-doped invention. Thus, represents two separate species inventions. Therefore if Group II is chosen, a choice between species 2a and 2b must be selected. 
The Examiner notes that if Group II is chosen for Examination, the Applicant must choose between Species #2a or 2b for examination.

Group II has the following species:

Species #3a shows fourth segment comprising metal or metal combination components (claims #24-27) and a second species 3b, where first composition comprising of a semiconductor material (claim #28-30).

 Therefore if Group II is chosen, a choice between species 3a and 3b must be selected for examination. 

Species #3d shows a species 3d1 of a conductively doped silicon (claim #31)  and 3d2 of a silicon that is not conductively doped (claim #32), where the current specifications state ‘in some embodiments’ these variations can may be chosen. If Group II, species #3, claims directed to 3b, of the species #3 is selected, then the applicant needs to choose, of species #3d, which of the sub-species, 3d1 or 3d2 is to be examined. 

The Examiner notes that if Group II is chosen for Examination, the Applicant must choose between Species #3d1 and 3d2 to be examine.


Species #4, of Group II, shows a species 4a of a second composition comprising a non- metal (silicon nitride) (claim #33), species 4b a metal or metal combination (claim #34, 35) and a species 4c, comprising a gas filled void (claim #45) (fig. #18), where the specification states 

The Examiner notes that if Group II is chosen for Examination, the Applicant must choose between Species #4a, 4b and 4c to be examine.

Group III has the following species:

Species #5, of Group III, shows a species 5a wherein second segments include a metal or metal combination (claim #40,41) and a species 5b wherein the second segment includes a semiconductor (claim #42-44) (fig. #18, item 92), If Group III is chosen, the Examiner request that the one of the above mention species be chosen.

The Examiner notes that if Group III is chosen for Examination, the Applicant must choose between Species #5a and 5b for examination.

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Andre Stevenson
Art Unit 2816
12/20/21

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 30, 2021